LEASE AGREEMENT

This Agreement (“Agreement”) is made as of this 2nd day of September, 2016, by
and between EDWARD G. ATSINGER III, not individually but as sole Trustee of the
ATSINGER FAMILY TRUST /u/a dated October 31, 1980 as amended,  and STUART W.
EPPERSON, not individually but solely as Trustee of the STUART W. EPPERSON
REVOCABLE LIVING TRUST /u/a dated January 14th 1993 as amended, collectively
referred to herein as “Lessor”, and Common Ground Broadcasting, Inc. (“Lessee”).

WHEREAS, Lessor owns certain land which shall include all rights, easements,
fixtures, buildings and appurtenances pertaining to such property (the “Land”)
 and Lessee owns certain improvements thereon including towers and radials (the
“Improvements”), which Land and Improvements together comprise certain real
property located in the County of Dakota, City of Minneapolis, State of
Minnesota, more particularly described as set forth in Exhibit “A”, which is
attached hereto and made a part hereof (the “Real Property”) All parties are in
agreement that all rights, title, ownership of mineral, oil or gas interests are
not being transferred, and,

WHEREAS, Lessee uses said Real Property in operating its radio station
KKMS-980AM,  FCC ID#18518 located at 2110 Cliff St. Minneapolis, Minnesota (the
“Station”); and,

WHEREAS, the parties are desirous of making a mutually suitable and satisfactory
agreement whereby Lessor will lease to Lessee the Real Property (constituting
the “Leased Premises”) on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the following covenants, agreements,
conditions and representations, the parties hereto agree as follows:

SECTION 1

USE OF THE LEASED PREMISES

(a)  Lessor, in consideration of the rents to be paid and covenants herein
contained, hereby leases to Lessee the Leased Premises.

(b)  Lessee may use the Leased Premises for the operation of the station, and,
in connection therewith, for the installation, repair, maintenance, operation,
housing and removal of its Improvements and other related broadcasting equipment
(together comprising the “Installations”).  Lessee is fully familiar with the
physical condition of the Land and has received the same in good order and
condition, and agrees that the Land complies in all respects with all
requirements of this Agreement. Lessee shall use the Land exclusively for
purposes associated with the operation of the station.

(c)  Lessee shall have the right from time to time to substitute Installations
of similar kind and character for those hereinabove specified, including without
limitation, the rebuilding and reconfiguring of the towers on the Real Property,
provided such changes shall be approved in advance by Lessor, and Lessor shall
not unreasonably delay or withhold its approval. In the event Lessee submits any
such changes for Lessor’s approval and Lessor does not respond within thirty
(30) days after Lessor’s receipt thereof, then such changes shall be deemed
approved by Lessor, so long as such changes otherwise comply with this
Agreement.

(d)  Lessee shall have access to the Leased Premises twenty-four (24) hours per
day, seven (7) days per week, for the purpose of installing, maintaining and
repairing its Installations, provided that the contractors performing such work
are reasonably acceptable to Lessor.

(e)  Lessor shall not be responsible for repairs or maintenance to the
Installations, except for repairs occasioned by the negligence of Lessor, its
agents, employees or contractors.

 (f)  Lessee shall not use or permit the Leased Premises to be used by any
dangerous, toxic, noxious or offensive trade or business, or for any unlawful
purpose.

(g)  Lessee shall not directly or indirectly create or permit to be created or
to remain, and will discharge any mortgage, lien, security interest, encumbrance
or charge on, pledge of or conditional sale or other title retention agreement
with respect to the Real Property or any part thereof or Lessee’s interest
therein other than (i) this Agreement, (ii) any lien, including a mortgage on
the leasehold interest of Lessee, which may be approved by the Lessor in
writing, which approval shall not be unreasonably withheld, (iii) liens for
impositions not yet payable, or payable without the addition of any fine,
penalty, interest or cost for non-payment, or being contested as permitted by
Paragraph 3(d), below, and (iv) liens of mechanics, materialmen, suppliers or
vendors, or rights thereto, incurred in the ordinary course of business for sums
which under the terms of the related contracts are not at the time due, provided
that adequate provision for the payment thereof shall have been made.

SECTION 2

TERM AND RENT

(a)  The term of this Lease (the “Term”) shall commence on November 1, 2016 (the
“Commencement Date”), and shall expire on October 31, 2026 (the “Expiration
Date”).

 (b)  Lessee shall have the option, if Lessee is not at the time in default
under this Agreement, to extend the Term of this Agreement for two successive
periods of five (5) years each  (the "Extended Term"), and, except as set forth
in Section 2 (c)(ii) below, on the same terms, covenants and conditions herein
contained.  The word "Term" as used in this Agreement shall be deemed to include
the Extended Term when and if the Agreement is extended.  The option to extend
the Term shall be exercised only by Lessee's delivery to Lessor on or before
ninety (90) days prior to the expiration of the Term written notice of Lessee's
election to extend as provided herein.

 (c)  Lessee agrees to pay rent to Lessor from the Commencement Date through the
Expiration Date, or such earlier date as this Agreement is terminated as
provided herein, at 855 Aviation Drive, Suite 200, Attn: Cynthia McDaniel,
Camarillo, CA 93010, or to such other person or place as Lessor may designate
from time to time by notice to Lessee, in the following amounts and in the
following manner:

(i)  Beginning with the Commencement Date, Lessee shall pay a base rent of One
Hundred Ninety Five Thousand, Nine Hundred Forty Five Dollars and No Cents
($195,945.00) per annum, in equal monthly installments of Sixteen Thousand,
Three Hundred Twenty Eight Dollars and 75Cents ($16,328.75) (the “Base Rent”) in
advance on the first day of each month.  Thereafter on each and every Adjustment
Date (hereinafter defined) the monthly rent shall be computed according to
subparagraph (ii) below.

(ii)  The term “Adjustment Date” shall mean November 1, 2017.   Beginning with
the Adjustment Date and every year thereafter on the anniversary of the
Adjustment Date, the monthly rent payable by Lessee shall reflect an adjustment,
as herein provided, for an increase, but never a decrease, if any, in the
Consumer Price Index for All Urban Consumers, All Items, U.S. Cities Average
[Base Year 1982/84=100] (“CPI”) as published by the United States Department of
Labor, Bureau of Labor Statistics.  During the one year (1) period beginning
with the Adjustment Date, the monthly rent shall be the product obtained by
multiplying the Base Rent times a fraction, the numerator of which shall be the
CPI for October of the current year and the denominator of which shall be the
CPI for October of the year in which the Commencement Date falls (2016).
Notwithstanding the results of the foregoing calculation, the amount payable by
Lessee hereunder shall not in any event be less than one hundred and three
percent (103%) of the rent paid during the immediately preceding one (1) year
period.

(d)  Rent and all other sums payable to Lessor hereunder shall be paid without
notice, demand, counterclaim, set-off, deduction or defense and without
abatement, suspension, deferment, diminution or reduction. Except as expressly
provided herein, Lessee waives all rights now or hereafter conferred by statute
or otherwise to quit, terminate or surrender this Agreement or the Real Property
or any part thereof, or to any abatement, suspension, deferment, diminution or
reduction of rent or any other sum payable by Lessee hereunder.

SECTION 3

CHARGES AND UTILITIES

(a)  Lessee, at its sole expense, shall keep the Real Property including
roadways on the property in good and clean order and condition and will promptly
make all necessary or appropriate repairs, replacements, and renewals thereof,
whether interior or exterior, structural or non- structural, ordinary or
extraordinary, foreseen or unforeseen. All repairs, replacements and renewals
shall be equal in quality and class to the original work. Lessee waives any
right created by any law now or hereafter in force to make repairs to the Real
Property at Lessor’s expense. Lessee, at its sole expense, shall do or cause
others to do every act necessary or appropriate for the preservation and safety
of the Real Property whether or not the Lessor shall be required by any legal
requirement to take such action or be liable for failure to do so.

(b)  If not at the time in default under this Agreement, Lessee, at its sole
expense, may make reasonable alterations of and additions to the Improvements or
any part thereof, including the rebuilding and reconfiguring of the towers,
provided that any alteration or addition (i) shall not change the general
character of the Real Property, or reduce the fair market value thereof below
their value immediately before such alteration or addition, or impair their
usefulness, (ii) is effected with due diligence, in a good and workmanlike
manner and in compliance with all legal requirements and insurance requirements,
(iii) is promptly and fully paid for by Lessee, and (iv) is made, in case the
estimated cost of such alteration or addition exceeds Ten Thousand Dollars
($10,000), under the supervision of an architect or engineer satisfactory to
Lessor and in accordance with plans, specifications and cost estimates approved
by Lessor, which approval shall not be unreasonably withheld, conditioned or
delayed.

(c)  Subject to subparagraph (d), below, relating to contests, Lessee shall pay
all taxes, assessments (including without limitation, all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed within the Term hereof), ground
rents, water, sewer or similar rents, rates and charges, excises, levies,
license fees, permit fees, inspection fees and other authorization fees and
other charges in each case, whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character (including all
interest and penalties thereof), which at any time during or in respect of the
Term hereof may be assessed, levied, confirmed or imposed on or in respect of or
be a lien upon the Real Property or any part thereof or any rent therefrom
received by Lessor from Lessee, or any estate, right or interest therein, or any
occupancy, use or possession of or activity conducted on the Real Property or
any part thereof, other than any income or excess profits tax imposed upon the
Lessor’s general income or revenues, and any income or excess profits or
franchise taxes of Lessor determined on the basis of general income or revenue
or any interest or penalties in respect thereof. Lessee shall furnish to Lessor
for inspection within thirty (30) days after written request, official receipts
of the appropriate taxing authority or other proof satisfactory to Lessor
evidencing such payment. If by law any such amount may be paid in installments,
Lessee shall be obligated to pay only those installments as they become due from
time to time before any interest, penalty, fine or cost may be added thereto;
and any such amount relating to the fiscal period of the taxing authority, part
of which is included within the Term and a part of which extends beyond the Term
shall, if Lessee shall not be in default under this Agreement, be apportioned
between Lessee and Lessor as of the expiration of the Term of this Agreement.

(d)  Lessee, at its sole expense, may contest, after prior written notice to
Lessor, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount or validity or application, in whole or in part, of any
tax, lien or other imposition on the Real Property, provided that (i) Lessee
shall first make all contested payments, under protest if it desires, (ii)
neither the Real Property nor any part thereof or interest therein nor any such
rents or other sums would be in any danger of being sold, forfeited, lost or
interfered with, and (iii) Lessee shall have furnished such security, if any, as
may be required in the proceedings or reasonably requested by Lessor.

(e)  Lessee shall pay or cause to be paid all charges for all public or private
utility services, landscape maintenance, trash disposal services, and all
sprinkler systems and protective services at any time rendered to or in
connection with the Real Property or any part thereof, and will comply with all
contracts relating to any such services, and will do all other things required
for the maintenance and continuance of all such services.

(f)  Notwithstanding anything contained herein to the contrary, in the event
Lessor conveys a portion of the Real Property, including leasehold interests, to
others, Lessee’s obligations set forth in this Section 3 shall be equitably
apportioned between Lessee and the other parties.    

SECTION 4

INSURANCE AND INDEMNIFICATION

(a)  Lessee shall, at its sole cost and expense, during the Term hereof, obtain
or provide and keep in full force for the benefit of Lessor, as an additional
named insured (i) general public liability insurance, insuring Lessor against
any and all liability or claims or liability arising out of, occasioned by or
resulting from any accident or other occurrence in or about the Real Property
arising out of any act or omission of Lessee or any officer, employee, agent or
contractor of Lessee, for injuries to any person or persons, with limits of not
less than Three Million Dollars ($3,000,000.00) for injuries to one person,
Three Million Dollars ($3,000,000.00) for injuries to more than one person, in
any one accident or occurrence, and for loss or damage to the property of any
person or persons, for not less than Three Million Dollars ($3,000,000.00); (ii)
insurance with respect to the Improvements against loss or damage by fire,
lightning, windstorm, hail, explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicles, smoke and other risks from time to time included
under “extended coverage” policies, in an amount equal to at least One Hundred
Percent (100%) of the full replacement value of the Improvements and, in any
event, in an amount sufficient to prevent Lessor or Lessee from becoming a
co-insurer of any partial loss under the applicable policies, which shall be
written on a replacement cost basis; (iii) appropriate workers’ compensation or
other insurance against liability arising from claims of workers in respect of
and during the period of any work on or about the Real Property; and (iv)
insurance against such other hazards and in such amounts as is customarily
carried by owners and operators of similar properties, and as Lessor may
reasonably require for its protection. Lessee shall comply with such other
requirements as Lessor, or any mortgagee, may from time to time reasonably
request for the protection by insurance of their respective interests. The
policy or policies of insurance maintained by Lessee pursuant to this Paragraph
shall be of a company or companies authorized to do business in Minnesota and a
certificate thereof shall be delivered to Lessor, together with evidence of the
payment of the premiums therefor, not less than fifteen (15) days prior to the
commencement of the Term hereof or of the date when Lessee shall enter upon the
Leased Premises, whichever occurs sooner. At least fifteen (15) days prior to
the expiration or termination date of any policy, Lessee shall deliver a
certificate of a renewal or replacement policy with proof of the payment of the
premium therefor. Any such insurance required by this Paragraph may, at Lessee’s
option, be provided through a blanket policy or policies.

(b)  Lessee shall indemnify Lessor and hold Lessor harmless from and against all
claims, actions, losses, damages, liabilities and expenses (including reasonable
attorneys’ fees) incurred by or asserted against Lessor, whether during or after
the Term of this Agreement, including by reason of personal injury, loss of
life, or damage to property, caused by or resulting from in whole or any
material part, (i) any breach of this Agreement by Lessee, (ii) any negligent or
intentional act or omission of Lessee, its employees, agents, invitees or
contractors, whether in, on, about or with respect to the Leased Premises or
otherwise, (iii) the use by Lessee of any part of the Leased Premises, (iv) any
work undertaken by or at the request of Lessee on or about the Leased Premises,
(v) any other activity undertaken by or at the request of Lessee pursuant to or
in connection with this Agreement, or (vi) the presence of any individuals on
the Leased Premises as a result of Lessee’s request or this Agreement; provided,
however, that Lessee shall not be required to indemnify Lessor for any damages,
injury, loss or expense arising out of Lessor’s or its agents’, employees’,
invitees’ or contractors’ negligent acts or omissions.

(c)  If Lessor so elects by notice to Lessee, Lessee shall have the obligation
of defending, at its sole cost and expense, by counsel selected by Lessee and
approved by Lessor (such approval not to be unreasonably withheld), against any
claim to which the foregoing indemnity may apply. Lessor may assume, or require
that such defense be assumed, by Lessor and counsel selected by Lessor, at the
cost and expense of Lessee if Lessor is for any reason dissatisfied with the
defense by Lessee, or believes that its interests would be better served
thereby. In any case where Lessee is defending any such claim, Lessor may
participate in the defense thereof by counsel selected by it, but at Lessor’s
expense. Lessee shall not enter into any settlement of any claim without the
consent of Lessor, which consent shall not be unreasonably withheld.

(d)  Lessor shall indemnify Lessee and hold Lessee harmless from and against all
claims, actions, losses, damages, liabilities and expenses (including reasonable
attorneys’ fees) incurred by or asserted against Lessee, whether during or after
the Term of this Agreement, including by reason of personal injury, loss of
life, or damage to property, caused by or resulting from in whole or any
material part, (i) any breach of this Agreement by Lessor, (ii) any negligent or
intentional act or omission of Lessor, its employees, agents, invitees or
contractors, whether in, on, about or with respect to the Leased Premises or
otherwise, (iii) the use by Lessor of any part of the Leased Premises, (iv) any
work undertaken by or at the request of Lessor on or about the Leased Premises,
(v) any other activity undertaken by or at the request of Lessor pursuant to or
in connection with this Agreement, or (vi) the presence of any individuals on
the Leased Premises as a result of Lessor’s request or this Agreement; provided,
however, that Lessor shall not be required to indemnify Lessee for any damages,
injury, loss or expense arising out of Lessee’s or its agents’, employees’,
invitees’ or contractors’ negligent acts or omissions.

(e)  If Lessee so elects by notice to Lessor, Lessor shall have the obligation
of defending, at its sole cost and expense, by counsel selected by Lessor and
approved by Lessee (such approval not to be unreasonably withheld), against any
claim to which the foregoing indemnity may apply. Lessee may assume, or require
that such defense be assumed, by Lessee and counsel selected by Lessee, at the
cost and expense of Lessor if Lessee is for any reason dissatisfied with the
defense by Lessor, or believes that its interests would be better served
thereby. In any case where Lessor is defending any such claim, Lessee may
participate in the defense thereof by counsel selected by it, but at Lessee’s
expense. Lessor shall not enter into any settlement of any claim without the
consent of Lessee, which consent shall not be unreasonably withheld.

(f)  Nothing in this Agreement shall be construed so as to authorize or permit
any insurer of Lessor or Lessee to be subrogated to any right of Lessor or
Lessee against the other. Each of Lessor and Lessee hereby releases the other to
the extent of its insurance coverage for any loss or damage caused by fire or
any of the extended coverage casualties, even if such fire or other casualty
shall be brought about by the fault or negligence of the other party or persons
for whose acts said party is liable.

SECTION 5

REPRESENTATIONS, WARRANTIES AND OTHER OBLIGATIONS

(a)  Lessor represents and warrants that:

(i)  The execution and performance of this Agreement shall not constitute a
breach or violation under any Agreement to which Lessor is a party.

(ii)  To the best of Lessor’s knowledge, there are no violations of any federal,
state, county or municipal law, ordinance, order, regulations or requirement
with respect to the Leased Premises, and as of the date of this Agreement, no
notice of any kind relating thereto (which would adversely affect the
transactions contemplated by this Agreement) has been issued by public
authorities having jurisdiction over the Leased Premises.

(iii)  No person or party other than Lessor has a right to use the Leased
Premises for any purpose which would affect Lessee’s right to use the Leased
Premises as contemplated hereunder.

(iv)  Lessor has not received written notice of pending or contemplated
condemnation proceedings affecting the Leased Premises or any part thereof.

(v)  To the best of Lessor’s knowledge, there is no action, suit or proceeding
pending or threatened against or affecting the Leased Premises or any portion
thereof and Lessor has not received notice written or otherwise of any
litigation affecting or concerning the Leased Premises relating to or arising
out of its ownership, management, use or operation. Lessor shall give to Lessee
prompt notice of institution of any such proceeding or litigation.

(vi)  To the best of Lessor’s knowledge, there are presently no proceedings for
overdue real estate taxes assessed against the Leased Premises for any fiscal
period.

(vii)  Lessor shall promptly advise Lessee in writing of any written notice
received from any governmental authority to comply with the terms, provisions
and requirements of any local, state and federal laws, ordinances, directives,
orders, regulations and requirements which apply to any portion of the Leased
Premises or to any adjacent street or other public area or to the maintenance,
operation or use thereof.

(viii)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by all necessary actions on the part of Lessor (none of which actions
have been modified or rescinded and all of which actions are in full force and
effect). This Agreement constitutes a valid and binding agreement and obligation
of Lessor, enforceable in accordance with its terms.

(ix)  Subject to liens and encumbrances of record, Lessor owns good and
marketable title in fee simple to the Real Property on which the Leased Premises
are located, and Lessor acknowledges that Lessee is relying upon the foregoing
representation and warranty in entering into this Agreement and in expending
moneys in connection herewith. Lessor shall not encumber or permit any
encumbrances, liens or restrictions on Lessee’s Installations, except with the
prior written approval of Lessee.

(b)  Each party shall comply in all material respects with all local, state and
federal laws, statutes, ordinances, rules, regulations, orders and decrees that
it knows to be applicable in connection with its activities and operations at
the Leased Premises and Lessor shall require the same representation and
warranty from all additional users of the facilities at the Leased Premises.

(c)  Subject to Section 10(a) herein, Lessor agrees that, during the Term of
this Agreement Lessor shall not intentionally do anything at the Leased Premises
which will interfere with or adversely affect the operations of Lessee.

 (d)  If the whole or any material part of the Real Property, including, but not
limited to, Lessee’s Installations (as defined in the Agreement), shall be
acquired or condemned by eminent domain for any public or quasi public use or
purpose or by a voluntary conveyance or transfer in lieu thereof, then, and in
that event, the Term of this Agreement shall cease and terminate on the date
title vests in the condemning authority and Lessee shall have no claim for the
value of any unexpired Term of said Agreement, and Lessor and Lessee shall have
no further obligations except those accrued prior to such termination.  Any
award granted by any condemning authority, or any payment for any voluntary
conveyance or transfer in lieu of condemnation, shall belong to and be paid to
Lessor.  Although all damages in the event of any condemnation are to belong to
the Lessor, whether such damages are awarded as compensation for diminution in
value of the leasehold, reversion or fee of the Real Property, Lessee shall have
the right to claim and recover from the condemning authority, but not from
Lessor, such compensation as may be separately awarded or recoverable by Lessee
or Lessee’s own right on account of any and all damage to Lessee by reason of
the condemnation and for or on account of any cost or loss which Lessee might
incur in removing Lessee’s Installations.  For purposes of this Section, a
“material part” is a portion without which the continued operation of Lessee’s
radio station and the transmission of Lessee’s AM radio signal in a manner
consistent with its historic use is not reasonably feasible.  In the event of a
lesser taking, Lessee shall not be entitled to any portion of any award.
 Notwithstanding the foregoing, however, in the event of a lesser taking, if
Lessor’s award received includes funds specifically earmarked for any and all
damage to Lessee’s business by reason of the condemnation, for or on account of
any cost or loss which Lessee might incur in removing Lessee’s Installations
and/or making repairs to Lessee’s Installations, then such amounts shall be paid
to Lessee.

(e)  Lessee represents and warrants that its Installations to be located on or
about the Leased Premises, together with the existence of the equipment of
Lessor, and the operation thereof do not and will not result in exposure of
workers or the general public to levels of radio frequency radiation in excess
of the “Radio Frequency Protection Guides” recommended in “American National
Standard Safety Levels With Respect to Human Exposure to Radio Frequency
Electromagnetic Fields, 300 KHz to 100 GHz,” issued by the American National
Standards Institute (“Acceptable Radio Frequency Radiation Standards”).

(f)  Lessee covenants that it will not at any time during the Term of this
Agreement, transmit, store, handle or dump toxic or hazardous wastes anywhere at
or around the Leased Premises.

(g)  Lessee shall promptly advise Lessor in writing of any written notice
received from any governmental authority to comply with the terms, provisions
and requirements of any local, state and federal laws, ordinances, directives,
orders, regulations, and requirements which apply to any portion of the Leased
Premises or to any adjacent street or other public area or the maintenance,
operation or use thereof.

(h)  Lessee represents and warrants that the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
have been duly and validly authorized by all necessary actions on the part of
Lessee (none of which actions have been modified or rescinded and all of which
actions are in full force and effect). This Agreement constitutes a valid and
binding agreement and obligation of Lessee, enforceable in accordance with its
terms.

(i)  Lessee warrants to Lessor that the Improvements (including the radio
tower(s) located on the Real Property) are and will remain in material
compliance at all times during the Term and any Extension Term with all federal,
state, county, municipal, local, administrative and other governmental laws,
statutes, ordinances, codes, rules, regulations and orders pertaining thereto,
including, without limitation, to the extent applicable, all zoning laws and
building codes and all regulations of the Federal Aviation Administration
(“FAA”) and the Federal Communications Commission (“FCC”).

(j)  In case of any material damage to or destruction of the Real Property or
any part thereof, Lessee shall promptly give written notice thereof to Lessor
and any mortgagee, generally describing the nature and extent of such damage or
destruction. In case of any damage to or destruction of the Improvements or any
parts thereof, Lessee, whether or not the insurance proceeds, if any, on account
of such damage or destruction shall be sufficient for the purpose, at its sole
expense, shall promptly commence and complete the restoration, replacement or
rebuilding of the Improvements as nearly as possible to their value, condition
and character immediately prior to such damage or destruction.

(k)  Lessee will execute, acknowledge and deliver to the Lessor, promptly upon
request, a certificate certifying that (i) this Agreement is unmodified and in
full force and effect (or, if there have been modifications, that the Agreement
is in full force and effect, as modified, and stating the modifications), (ii)
the dates, if any, to which rent and other sums payable hereunder have been
paid, and (iii) no notice has been received by Lessee of any default which has
not been cured, except as to defaults specified in said certificate. Any such
certificate may be relied upon by any prospective purchaser or mortgagee of the
Real Property or any part thereof.

(l)  Lessor will execute, acknowledge and deliver to the Lessee or any
mortgagee, promptly upon request, a certificate certifying that (i) this
Agreement is unmodified and in full force and effect (or, if there have been
modifications, that the Agreement is in full force and effect, as modified, and
stating the modifications), (ii) the dates, if any, to which rent and other sums
payable hereunder have been paid, and (iii) whether or not, to the knowledge of
Lessor, there are then existing any defaults under this Agreement (and if so,
specifying the same). Any such certificate may be relied upon by any prospective
purchaser transferee or mortgagee of Lessee’s interest under this Agreement.

SECTION 6

EVENTS OF DEFAULT

(a)  Any of the following events shall constitute a default on the part of
Lessee:

(i)  The failure of Lessee to pay rent or additional rent, and continuation of
such failure for more than ten (10) days after Lessee's receipt of written
notice thereof from Lessor; or

(ii)  The failure of Lessee to cure any other default under the terms hereof,
and continuation of such failure to cure for more than thirty (30) days after
notice by Lessor, provided, however, that if the nature of Lessee’s default is
such that more than thirty (30) days is required for its cure, then Lessee shall
not be deemed to be in default if Lessee has commenced such cure within the
thirty (30) day period, demonstrates to Lessor’s reasonable satisfaction that
such default is curable and thereafter diligently prosecutes such cure to
completion; or

(iii)  Lessee is finally and without further right of appeal or review,
adjudicated a bankrupt or insolvent, or has a receiver appointed for all or
substantially all of its business or assets on the ground of its insolvency, or
has a trustee appointed for it after a petition has been filed for Lessee’s
reorganization under the Bankruptcy Act of the United States, or any future law
of the United States having the same general purpose, or if Lessee shall make an
assignment for the benefit of its creditors, or if Lessee’s interest hereunder
shall be levied upon or attached, which levy or attachment shall not be removed
within twenty (20) days from the date thereof.

(b)  If an event of default on the part of Lessee shall occur at any time,
Lessor, at its election, may give Lessee a notice of termination in writing
specifying a day not less than thirty (30) days thereafter on which the Term of
this Agreement shall end, unless such default shall be cured within said period,
or, if the default is such that more than thirty (30) days is required for its
cure, unless Lessee has commenced such cure within said period. If such notice
is given and the default remains uncured, the Agreement shall expire on the day
so specified as fully and completely as if that day were the day herein
originally fixed for such expiration, and Lessee shall then quit and surrender
the Leased Premises to Lessor, but Lessee shall remain liable for the payment of
rent during the full period which would otherwise constitute the balance of the
Term of this Agreement; and without prejudice to any other right or remedy which
it may have hereunder or by law, and notwithstanding any waiver of any prior
breach of condition or event of default hereunder, Lessor may re-enter the
Leased Premises either by reasonable force or otherwise, or dispossess Lessee,
any legal representative of Lessee or other occupant of the Leased Premises by
appropriate suit, action or proceeding and remove its effects and hold the
Leased Premises as if this Agreement had not been made.

(c)  The failure of Lessor to cure any default under the terms hereof, and
continuation of such failure to cure for more than thirty (30) days after notice
by Lessee, shall constitute a default on the part of Lessor; provided, however,
that if the nature of Lessor’s default is such that more than thirty (30) days
is required for its cure, then Lessor shall not be deemed to be in default if
Lessor has commenced such cure within the thirty (30) day period, demonstrates
to Lessee’s reasonable satisfaction that such default is curable and thereafter
diligently prosecutes such cure to completion.

(d)  If an event of default on the part of Lessor shall occur at any time,
Lessee, at its election, may give Lessor a notice of termination specifying a
day not less than thirty (30) days thereafter on which the Term of this
Agreement shall end, unless such default shall be cured within said period, or,
if the default is such that more than thirty (30) days is required for its cure,
unless Lessor has commenced such cure within said period.  If such notice is
given, the Agreement shall expire on the day so specified as fully and
completely as if that day were the day herein originally fixed for such
expiration, and Lessee shall then quit and surrender the Leased Premises to
Lessor, and Lessee shall not be liable for payment of rent for any period after
such expiration.

SECTION 7

ASSIGNMENT

Lessee shall not assign this Agreement without the prior written consent of the
Lessor, which consent shall not be unreasonably withheld.  Notwithstanding any
assignment, Lessee shall remain primarily liable under this Agreement.

SECTION 8

NON-LIABILITY OF LESSOR

Lessor shall not be liable for any damages or injury which may be sustained by
Lessee or any other person by reason of the failure, breakage, leakage or
obstruction of the water, sewer, plumbing, roof, drains, leaders, electrical,
air conditioning or any other equipment; or by reason of the elements; or
resulting from the carelessness, negligence or improper conduct of Lessee, its
agents, employees, contractors, invitees, assignees or successors; or
attributable to any interference with or the interruption of or failure of any
services, beyond the control of Lessor, to be supplied by Lessor.




SECTION 9

QUIET ENJOYMENT

(a)  Lessor agrees that it shall not enforce any unreasonable rules or
regulations which would unduly prejudice the conduct of Lessee's business, or
which would prevent full and free access to the Leased Premises by Lessee, as
herein provided.

(b)  Lessor reserves and shall at all times have the right to re-enter the Real
Property to inspect the same, to supply any service to be provided by Lessor to
Lessee hereunder, and to show the Real Property to prospective purchasers,
mortgagees, or lessees, to post notices of non- responsibility, without
abatement of rent, provided entrance to the Real Property shall not be denied
Lessee.

SECTION 10

USE OF REAL PROPERTY BY LESSOR

(a) At all times during the Term of this Agreement, Lessor shall have the
exclusive right to place and operate, or to permit another tenant to place and
operate, broadcasting equipment on the Leased Premises and on the Lessee’s
broadcasting towers, or to use the Real Property, including a sale of a portion
of the Real Property, for any other lawful purpose, provided, such actions do
not interfere with Lessee’s operations.  Lessor shall have no obligation to pay
rent for the uses described above.  Lessor shall hold Lessee harmless from and
defend Lessee against any and all claims or liability arising out of or in any
way connected to Lessor’s use or occupancy of the Real Property.

(b) At all times during the Term of this Agreement, Lessor shall have the
exclusive right to relocate Lessee’s broadcast operations to a different site,
whether owned by Lessor or not, and terminate this Agreement upon the date such
move is completed, provided however 1) all expenses incurred to accomplish such
move are borne wholly by Lessor, 2) the lease terms at the new site are at least
as favorable to Lessee as under this Agreement, and 3) the population count of
the protected contour of the new site shall be no less than the population count
within the protected contour of the existing site.

SECTION 11

SALE OF LEASED PREMISES BY LESSOR

Notwithstanding any of the provisions of this Lease, Lessor (a) may assign, in
whole or in part, Lessor’s interest in this Lease and (b) may sell all or part
of the Real Property. In the event of any sale or exchange of the Leased
Premises by Lessor and assignment by Lessor of this Lease, Lessor shall be and
is hereby relieved of all liability under any and all of its covenants and
obligations contained in or derived from this Lease arising out of any act,
occurrence or omission relating to the Leased Premises occurring after the
consummation of such sale or exchange and assignment, but only upon the
condition that, as part of such sale or exchange, Lessor will cause the grantee
to agree in writing to assume to carry out any and all of the covenants and
obligations of Lessor under this Lease occurring after the consummation of
Lessor’s assignment of its interest in and to this Lease.

SECTION 12

BROKERAGE

The parties acknowledge and agree that this Agreement has not been brought about
as a result of the services of any real estate broker, firm or corporation, and
each indemnifies and saves the other harmless from any and all claims from any
person(s) claiming to have rendered real estate services in connection with this
Agreement.

SECTION 13

SURRENDER OF PREMISES

Upon the expiration of the Term hereof, Lessee shall surrender the Leased
Premises, and, at Lessor’s option, all interest of the Lessee in and to the
Improvements (including the radio towers located on the Land), to Lessor in good
order and condition, reasonable wear and tear excepted.  Any equipment,
fixtures, goods or other property of Lessee not removed within thirty (30) days
after any quitting, vacating or abandonment of the Leased Premises, or upon
Lessee’s eviction therefrom, shall be considered abandoned, and Lessor shall
have the right, without notice to Lessee, to sell or otherwise dispose of same
without having to account to Lessee for any part of the proceeds of such sale.
 Notwithstanding the foregoing, at the end of the Term, if Lessor does not
exercise its option to acquire Lessee’s interest in and to some or all of the
Improvements, Lessor may require, by written notice to Lessee, that Lessee
dismantle and remove such Improvements from the Land by lawful means within
thirty (30) days after the end of the Term at Lessee’s sole cost and expense.

SECTION 14

NOTICES AND RECORDING

All notices, demands, and requests required or permitted to be given hereunder
shall be in writing and sent certified mail, return receipt requested or
commercial overnight courier, and if to Lessor, at 855 Aviation Drive, Suite
200, Camarillo, CA 93010, Attn: Brian J. Counsil, and if to Lessee, at 4880
Santa Rosa Road, Camarillo, CA 93012, Attn: Christopher J. Henderson. Either
party hereto may change the place for notice to it by sending like written
notice to the other party hereto.  Within a reasonable time after this Agreement
is executed, the parties hereto shall have the right to record a Memorandum of
Lease which sets forth the basic terms and conditions of this Agreement.







SECTION 15

BINDING NATURE

The provisions of this Agreement shall apply to, bind and inure to the benefit
of Lessor and Lessee, their respective successors, legal representatives or
assigns. The terms of this Agreement and any disputes arising therefrom, shall
be governed by the laws of the State of California.

SECTION 16

ENTIRE AGREEMENT

This Agreement contains the entire understanding and agreement between the
parties and supersedes all prior written or oral agreements between the parties
relating to the Leased Premises.  No representative, agent or employee of Lessor
has been authorized to make any representations or promises with reference to
the within agreement or to vary, alter or modify the terms hereof.  No
additions, changes or modifications shall be binding unless reduced to writing
and signed by the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

LESSOR:

LESSEE:


ATSINGER FAMILY TRUST

COMMON GROUND BROADCASTING, INC.






/s/Edward G. Atsinger, III

/s/Christopher J. Henderson


EDWARD G. ATSINGER, III                                    CHRISTOPHER J.
HENDERSON



Trustee

Senior Vice President





STUART W. EPPERSON

REVOCABLE LIVING TRUST




/s/Stuart W. Epperson

STUART W. EPPERSON

Trustee









1

L:\Accounting\SalemBroadcastingCo\Leases-Real Estate-Property Files SBC\#8 KKMS
2110 Cliff St Hastings MN\#8-9 KKMS Lease Agreement dated 5-26-16 draft #2
Cindie.doc


